 8:19-cv-00312-RGK-PRSE Doc # 26 Filed: 09/17/20 Page 1 of 3 - Page ID # 286




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

KYLE J. MCDONALD,

                   Petitioner,                             8:19CV312

      vs.
                                               MEMORANDUM AND ORDER
SCOTT R. FRAKES,

                   Respondent.


       This matter is before the court on Petitioner Kyle J. McDonald’s Motion to
Alter or Amend (filing 25) the August 17, 2020 Memorandum and Order and
Judgment (filings 23 & 24) pursuant to Rule 59(e) of the Federal Rules of Civil
Procedure. McDonald’s motion was timely filed on September 14, 2020. See
Fed.R.Civ.P. 59(e) (A Rule 59(e) motion “must be filed no later than 28 days after
the entry of judgment.”).

       Rule 59(e) motions serve the limited function of correcting manifest errors
of law or fact or to present newly discovered evidence. United States v. Metro. St.
Louis Sewer Dist., 440 F.3d 930, 933 (8th Cir. 2006). Such motions cannot be used
to introduce new evidence, tender new legal theories, or raise arguments which
could have been offered or raised prior to entry of judgment. Id.

       Here, McDonald asserts that the court erred in determining that his habeas
petition was barred by the one-year statute of limitations in 28 U.S.C. § 2244(d)
and that he was not entitled to equitable tolling. McDonald argues he “is entitled to
equitable tolling because he has pursued his rights diligently and extraordinary
State created impediments stood in his way that prevented timely filings of his
postconviction appeal and petition for a writ of habeas corpus in this Court.”
(Filing 25 at CM/ECF p. 1, ¶ 2.) In support of this assertion, McDonald reiterates
his previous argument that the state district court clerk’s delay in providing him
 8:19-cv-00312-RGK-PRSE Doc # 26 Filed: 09/17/20 Page 2 of 3 - Page ID # 287




notice of the December 11, 2017 denial of his postconviction motion constituted an
extraordinary state-created impediment. McDonald additionally claims that delays
caused by the Nebraska State Penitentiary’s (“NSP”) failure to timely process mail,
holiday closures of the U.S. Postal Services, the state appellate court clerk’s failure
to forward his Notice of Appeal to the state district court, and the state district
court’s failure to timely rule on and file his application to appeal in forma pauperis
and notice of appeal constitute state-created impediments that prevented him from
timely filing his postconviction appeal. McDonald cannot present new arguments
in this Rule 59(e) motion that could have been raised prior to the court’s entry of
summary judgment. In any case, none of the arguments raised demonstrate that
some extraordinary state-created impediment prevented McDonald from filing his
postconviction appeal by the January 10, 2018 deadline.

       McDonald further argues that numerous lockdowns at the NSP and closures
of the NSP law library constitute state-created impediments that warrant equitable
tolling of the limitations period. McDonald did not argue the lockdowns and lack
of library access as a basis for equitable tolling in his response to Respondent’s
summary judgment motion and, thus, his arguments cannot serve as grounds for
Rule 59(e) relief now. Even if the court liberally construes McDonald’s earlier
pleadings as raising these issues (see filing 22 at CM/ECF pp. 7–10), the evidence
McDonald presents fails to establish that the NSP lockdowns or law library
closures prevented McDonald from filing his habeas petition within the limitations
period. The documents submitted by McDonald show lockdowns or restricted
movement schedules from April 12, 2017 to April 20, 2017; January 29, 2018 to
February 1, 2018; and October 28, 2019 to October 30, 2019. (Filing 25-1.) These
temporary lockdowns of relatively short duration do not suggest an extraordinary
state-created impediment that would have prevented McDonald from filing his
petition, particularly given the fact that McDonald was able to file his state
postconviction motion on May 1, 2017, and was also sending documents related to
his postconviction appeal in late January 2018. (See Filing 14-5 at CM/ECF pp. 6,
11–25; Filing 20-2.)


                                          2
 8:19-cv-00312-RGK-PRSE Doc # 26 Filed: 09/17/20 Page 3 of 3 - Page ID # 288




       Upon careful consideration, the court concludes McDonald has not
demonstrated any legitimate reason for altering, amending, or otherwise obtaining
any relief from the court’s judgment dismissing his habeas petition with prejudice
and denying a certificate of appealability. He has not shown that the dismissal was
the result of manifest error of law or fact and, thus, has failed to establish sufficient
grounds for setting aside the court’s judgment under Rule 59(e).

       IT IS THEREFORE ORDERED that: Petitioner Kyle J. McDonald’s Motion
to Alter or Amend pursuant to Fed. R. Civ. P. 59(e) (filing 25) is denied.

      Dated this 17th day of September, 2020.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge




                                           3
